MARVIN, District Judge.
This brig, laden with mahogany and cedar, from Manzanilla, bound to London, on the night of the 22nd of June last, ran ashore upon that part of the Florida Reef known as “Rienzi Reef.” Three of the larger wrecking vessels, with thirty-five men, were employed four days in lightening and getting her off. It is evident from the facts in the ease, as set forth in the libel, that but for the services of these libellants the vessel and cargo would have been totally lost. The vessel was so much injured as to be unworthy of repairs, and has been sold for $1,616.30. The cargo, as ascertained by the invoice, is worth $10,000. Forty-five per cent, of the net value is considered a reasonable salvage.
It is therefore ordered, adjudged, and decreed, that the costs and expenses of this suit, the wharfage, storage, bills for labor, survey- or's and notary public’s fees, commissions, and all other charges on the property except the proctor’s fee for defending the brig and cargo, including storage to the time of reshipment, be first examined and deducted from the aforesaid amounts, and that forty-five per cent, of the residue be allowed the salvors in compensation for their services; and that upon the payment thereof and, the costs, expenses and charges as aforesaid, the marshal restore said cargo to the master of said brig for and on account of whom it may concern.